DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 15, 2021 has been entered.
Claims 1-7, 9-13, 15, 18, 20, 21, and 29-33 are presented for examination, with Claims 1 and 20 being in independent form.

Allowable Subject Matter
Claims 1-7, 9-13, 15, 18, 20, 21, and 29-33 are allowed.
The following is an examiner’s statement of reasons for allowance:
	In independent Claim 1, the specific limitations “(iii) if the obtained angle of the sun is within the first predetermined range, performing the following steps: (iii-a) obtaining a light level using the daylight sensor of the luminaire; and (iii-b) controlling the luminaire when the obtained light level fulfils a first predetermined criterion that the obtained light level is above or below a threshold value, wherein step (iii-a) is repeated 
	Claims 2-7, 9-13, 15, 18 and 32 are also allowable at least due to their dependencies from Claim 1.
	In independent Claim 20, the specific limitations “perform (iii) the following steps if the obtained first value is within the first predetermined range: (iii-a) obtaining a light level from the daylight sensor; and (iii-b) controlling the luminaire when the obtained light level fulfils a first predetermined criterion, wherein step (iii-a) is repeated until the obtained light level fulfils the first predetermined criterion; said control device being further configured to (iv) register over time, for at least one obtained light level, at least one corresponding obtained angle of the sun, wherein step (iv) is repeated over time to create a table of registered angles of the sun; and said control device being further configured for (v) adjusting the first predetermined criterion based on the registrations over time, wherein the adjusting of the first predetermined criterion comprises adjusting the threshold value,” in the combination as claimed are neither anticipated nor rendered obvious over the prior art made of record.
	Claims 21, 29-31 and 33 are also allowable at least due to their dependencies from Claim 20.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	U.S. Patent Publication No. 2012/0181938 (“Kay”) relates to a solar powered lamp with brightness control.
	U.S. Patent Publication No. 2014/0028198 (“Reed”) relates to an apparatus and method of operating a luminaire.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO C FERNANDEZ whose telephone number is (571)272-7050.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 1-(571) 272-8048.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PEDRO C FERNANDEZ/Examiner, Art Unit 2844              

/ALEXANDER H TANINGCO/Supervisory Patent Examiner, Art Unit 2844